        Case 3:19-cv-00142-TCB Document 18 Filed 02/06/20 Page 1 of 3




                 IN THE UNITED STATED DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION

JAMIE WHITE                                      )
                                                 )
      Plaintiff,                                 )
                                                 )
v.                                               )         CIVIL FILE NO:
                                                 )         3:19-cv-00142-tcb
                                                 )
PAULDING COUNTY GOVERNMENT,                      )
PAULDING COUNTY DISTRICT                         )
ATTORNEY’S OFFICE a/k/a PAULDING                 )
COUNTY JUDICIAL CIRCUIT OFFICE OF )
THE DISTRICT ATTORNEY,                           )
PROSECUTING ATTORNEYS’ COUNCIL )
OF GEORGIA, DICK DONOVAN                         )
(Individually and in his Official Capacity), and )
BRIAN ACKER (Individually and in his             )
Official Capacity),                              )
                                                 )
      Defendants.                                )
_________________________________________ )


          JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Rule 41 (a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

and Defendants hereby stipulate to the dismissal of Plaintiff’s claims in this action with

prejudice, with each party to bear its own attorneys’ fees and costs.


      STIPULATED this 6th day of February, 2020.



                                            1
        Case 3:19-cv-00142-TCB Document 18 Filed 02/06/20 Page 2 of 3




                                    /s/ Tracey T. Barbaree
                                    Tracey T. Barbaree
                                    GA Bar No. 036792
                                    Beth A. Moeller
                                    GA Bar No. 100158
                                    MOELLER BARBAREE LLP
                                    181 Peachtree St. NE
                                    Suite 401
                                    Atlanta, GA 30309
                                    404.748.9122
                                    Attorneys for Plaintiff

      CONSENTED TO:

/s/ Annarita L. McGovern
Annarita L. McGovern
Georgia Bar No. 098141
Satcher & McGovern
288 South Main Street, Suite 100
Tel. 770.765.0225
Email: amcgovern@satchermcgovernlaw.com
Counsel for Defendant Georgia Prosecuting Attorneys’ Council

/s/Eve Appelbaum
Eve Appelbaum
Georgia Bar No. 020899
Appelbaum & Henefield, P.C.
9 Lenox Point NE, Suite B
Atlanta, GA 30324
Tel. 404.841.1275
Email: eaa@aps-law.com
Counsel for Defendants Donovan and Paulding County District Attorney’s Office a/k/a
Paulding County Judicial Circuit Office of the District Attorney


/s/ Patrick Dodson
Megan N. Martin

                                        2
         Case 3:19-cv-00142-TCB Document 18 Filed 02/06/20 Page 3 of 3




Georgia Bar No. 140581
Patrick Doyle Dodson
Georgia Bar No. 223403
JARRARD & DAVIS, LLP
222 Webb Street
Cumming, Georgia 30040
Tel. (678) 455- 7150
Email: mmartin@jarrard-davis.com
Attorneys for Defendants Paulding County Government and Brian Acker



                                FONT CERTIFICATION



The undersigned hereby certifies that this pleading complies with the requirements of
LR 5.1B and has been prepared in Times New Roman 14 point font.

                                                  s/ Tracey T. Barbaree
                                                  Tracey T. Barbaree, Esq.
                                                  Georgia Bar No. 036792


                             CERTIFICATE OF SERVICE

I certify that on this 6th day of February, 2020, I electronically filed this Joint Stipulation
of Dismissal with Prejudice with the Clerk of Court using the CM/ECF system, which
will send notice of such filing to all attorneys of record in this action.

                                         /s/ Tracey T. Barbaree
                                         Tracey T. Barbaree
                                         Attorney for Plaintiff




                                              3
